— Appeal from a decision of the Workers’ *678Compensation Board, filed March 2, 1978, which found that claimant had sustained an accident arising out of and in the course of his employment. The board found: "based on the testimony of the claimant and the employer, claimant was an employee of the Sunbrite Jewelry Mfg. Co. and there was an employer-employee relationship within the meaning of the Workmen’s Compensation Law when claimant sustained accident out of and in the course of employment.” There is substantial evidence to support the board’s decision. Decision affirmed, without costs. Sweeney, J. P., Kane, Staley, Jr., Main and Mikoll, JJ., concur.